DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on February 25, 2021 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on January 4, 2021.

Response to Arguments
Applicant’s arguments see page 14, filed February 25, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see pages 14-16, filed February 25, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “recording, in mesh points of the target meshes, corresponding liquid levels of plane coordinates of the to-be-simulated three-dimensional liquid, and obtaining a corresponding height field of the to-be-simulated three-dimensional liquid in the two-dimensional meshes, wherein the height field is a two-dimensional (in the x-y dimensions) planar mesh with each of the mesh points positioned on a same level along a liquid height dimension (in the z dimension) and recorded with a corresponding liquid height value of the to-be-simulated three-dimensional liquid” as the references teach methods for liquid simulation which conserve memory through processor synchronization and memory allocation functions in addition using 2D shallow water height fields, however the references fail to explicitly define generation of the liquid simulation through use of a height field relating to a 2D map with mesh points on the same level which has been projected from a 3D liquid plane, opposed to teaching a 3D spatial slice with mesh points on different levels regarding the height dimension of the liquid which simplifies the real-time simulation and reduces the computational overhead, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 9 and 14, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-8, 10-13, and 15-20, these claims depend from allowed base claims 1, 9, and 14, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
2010 “Real-Time Eulerian Water Simulation Using a Restricted Tall Cell Grid” – Reference is of particular relevance to the application as it discloses a new Eulerian fluid simulation method, which allows real-time simulations of large scale three dimensional liquids.
US 2015/0109291 A1– Reference is of particular relevance to the application as it discloses water surface and other effects efficiently simulated to provide real time or near real time imaging on low-capacity computer graphics computation platforms. Water and other surfaces are modeled using multiple independent layers can be dynamically adjusted in response to real time events.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.